Citation Nr: 0624992	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel
  

INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran service connection for a back disability.  
The veteran testified at a Travel Board hearing before the 
undersigned in June 2004.  A transcript of that hearing has 
been associated with the claims folder.

In February 2005, the Board remanded the case to the RO to 
comply with the VCAA duties to notify and assist.  In October 
2005, the Board remanded the case for the RO to attempt to 
secure the veteran's records of inpatient treatment from the 
U.S. Army 5th General Hospital, dated November and December 
1991. The RO complied with these requests. The case has been 
returned to the Board and is again ready for appellate 
action.


FINDINGS OF FACT

1.  Service medical records are not available.

2.  There is no evidence of a low back disability until many 
years after service and no competent evidence of a nexus 
between the veteran's current low back disability and his 
period of service from October 1989 to October 1992.


CONCLUSION OF LAW

Service connection for a low back disability is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a low back 
disability.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be awarded 
for certain disabilities, such as arthritis, which manifest 
to a compensable degree within a statutorily-prescribed 
period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Disorders diagnosed after 
discharge will still be service connected if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5 107(b).

Service medical records (SMRs) are not available.  Therefore, 
the Board cannot confirm whether any low back disability was 
present in service, or within a year thereafter.  38 C.F.R. 
§ 3.303(b).  However, post-service medical records indicate 
that the veteran presented to River Valley Orthopedic Center 
in June 2000, Sparks Regional Medical Center in June 2000 and 
Arkansas/Oklahoma Neurosurgery and Spine Center in November 
2000.  In all three instances the veteran complained of low 
back pain since doing work on his grandmother's porch around 
March 2000, years after service, providing highly probative 
evidence against this claim, indicating a disorder that had 
its onset well after service caused by an injury in the year 
2000.  The fact that three health care providers note this 
provides particularly negative evidence against the veteran's 
claim. 

In the year 2000, lumbar degenerative disc disease and low 
back pain were diagnosed.  No private examiner indicated the 
veteran's low back disorder was incurred prior to 2000.

Moreover, there is no competent evidence of a nexus between 
the current low back disorders and the veteran's period of 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  That is, the Board finds no 
medical opinion or treatment record that relates the low back 
disorders to service or within a year after service.  

The records note that the veteran mentioned surgery to remove 
multiple lipoma from the low back during service, but none of 
these records indicate this history as the etiology of the 
current low back complaints.  In addition, the veteran's 
personal assertion that the low back disorders are related to 
service, and that the 2000 injury simply aggravated the in-
service injury, is an insufficient basis to award service 
connection.  The veteran also submitted four lay statements 
saying the veteran has a back injury.  The Board emphasizes 
that lay assertions of medical status or etiology do not 
constitute competent medical evidence, and therefore do not 
raise a reasonable possibility of substantiating the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Simply stated, they 
do not have the medical expertise to associate the current 
back disorder with service many years ago. 

The Board acknowledges that SMRs are not available.  Several 
attempts were made to secure these SMRs from the National 
Personnel Records Center (NPRC) and the 5th Army General 
Hospital, Bad Cannstatt, Stuttgart, Germany.  Both responded 
that no records were available.  See O'Hare vs. Derwinski, 1 
Vet. App. 365 (1991) (where SMRs have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings).

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  Under 
such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

In this case, the Board finds that the post-service medical 
records, as a whole, provide evidence against this claim, 
indicating a disorder that began well after service with no 
connection to service.  In fact, the post-service medical 
records provide highly negative evidence against this claim.  
Thus, even if one assumes a low back injury during service, 
the post-service medical records provide evidence that would 
outweigh a finding that the current disability is related to 
service.

Absent competent evidence of a low back injury related to 
service, the Board finds that the preponderance of the 
evidence is against service connection for a low back 
disability.  38 U.S.C.A. § 5107(b).  The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated November 2001 and March 
2005, as well as information provided in the November 2002 
rating decision, the March 2003 statement of the case, and 
the July 2005 and April 2006 supplemental statements of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the statement of the case and April 
2006 supplemental statement of the case includes the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  Although the veteran was not 
informed by the RO to provide all relevant evidence in his 
possession prior to the November 2002 rating decision in 
accordance with Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004), the Board emphasizes that the veteran has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board again 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard, supra (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured 
private medical as authorized by the veteran. The veteran's 
service medical records have not been located.  As noted 
above, where service medical records are not available, the 
duty to assist is heightened and includes the obligation to 
search for alternate medical records.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  The claims folder documents the 
RO's exhaustive attempts to secure service medical records 
from the National Personnel Records Center without success.  
The Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  Further efforts to locate the service 
medical records or other records would not succeed and would 
not provide a basis to grant this claim.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which indicates that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  See 
McLendon v. Nicholson, No. 04-0185 (U.S. Vet. App. June 5, 
2006) (discussing circumstances when a VA examination is 
required). 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service and after service in the year 
2000.  In the absence of evidence of an in-service disease or 
injury, referral of this case to obtain an examination and/or 
an opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
medical record.  Further, the Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

ORDER

Service connection for a back disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


